 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                             Case No. 1:18 -cv-01395-LJO-SAB

12                  Plaintiffs,                          ORDER RE STIPULATION TO EXTEND
                                                         STAY OF ACTION FOR SIXTY DAYS
13           v.                                          AND VACATING SCHEDULING ORDER

14   CORIZON HEALTH, INC.,                               (ECF No. 40)

15                  Defendant.

16

17          Plaintiffs, on behalf of themselves and a putative class of similarly situated individuals,

18 filed a complaint against Defendant Corizon Health, Inc. (“Defendant”) in Fresno County

19 Superior Court on September 5, 2018, alleging various wage-and-hour claims under California
20 law. On October 9, 2018, Defendant removed the complaint to the Eastern District of California.

21 (ECF No. 1.) After two motions to dismiss were filed and decided by the district judge, this

22 action is now proceeding on Plaintiff’s second amended complaint, filed on March 1, 2019.

23 (ECF No. 25.)

24          On July 19, 2019, this matter was stayed at the parties request for them to engage in

25 settlement negotiations and the scheduling order was amended. (ECF No. 36.) On August 28,

26 2019, the parties filed a stipulation for an extension of the stay for further settlement discussions
27 and request that the scheduling order be amended.

28          The Court finds good cause to extend that stay of this action for the parties to further


                                                     1
 1 explore settlement. However, the current scheduling order addresses only class certification and

 2 the Court finds that it would be more efficient to vacate the scheduling order and reissue should

 3 the settlement discussions not be productive.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The parties request to extend the stay of this action is GRANTED;

 6          2.      The March 26, 2019 scheduling order, as amended July 19, 2019 is VACATED;

 7          3.      The stay of this matter is CONTINUED until November 18, 2019;

 8          4.      The stay will automatically lift on November 18, 2019 unless the parties file a

 9                  stipulation requesting a further stay; and

10          5.      Within seven (7) days of the stay of this action lifting, the parties shall file a joint

11               statement setting forth proposed dates if the action has not settled.
     IT IS SO ORDERED.
12

13 Dated:        August 28, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
